        Case 1:20-cv-00476-GSA Document 6 Filed 04/30/20 Page 1 of 1

 1

 2

 3

 4

 5                                     UNITED STATES DISTRICT COURT

 6                                EASTERN DISTRICT OF CALIFORNIA

 7

 8    LAMAR BROOKS,                                       1:20-cv-00476-GSA (PC)
 9                        Plaintiff,                     ORDER TO SUBMIT SIGNED APPLICATION
                                                         TO PROCEED IN FORMA PAUPERIS OR
10            v.                                         PAY FILING FEE WITHIN THIRTY (30)
                                                         DAYS
11    ARRIZOLA, et al.,
12                        Defendants.
13

14           Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42

15   U.S.C. § 1983, together with an application to proceed in forma pauperis pursuant to 28 U.S.C.

16   § 1915. However, plaintiff’s application to proceed in forma pauperis was deficient in that it did

17   not include plaintiff’s required original signature. Each document submitted for filing must

18   include the original signature of the filing party or parties. Local Rule 131; F.R.C.P. 11(a).

19           Accordingly, IT IS HEREBY ORDERED that:

20           Within thirty (30) days of the date of service of this order, plaintiff shall complete the

21   enclosed application to proceed in forma pauperis and submit it to the court with plaintiff’s

22   original signature, or in the alternative, pay the $400.00 filing fee for this action.

23           Failure to comply with this order will result in dismissal of this action.
24
     IT IS SO ORDERED.
25

26       Dated:    April 30, 2020                              /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
27

28
